Citation Nr: 0636351	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-13 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to the assignment of a compensable rating for 
low back strain.  

2.  Entitlement to the assignment of a compensable rating for 
right shoulder strain.

3.  Entitlement to the assignment of a higher rating for left 
knee strain, currently rated 10 percent disabling.

4.  Entitlement to the assignment of a higher rating for 
right knee strain, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran had over 20 years active duty service ending with 
his retirement in January 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in March 2003, a statement of the case 
was issued in December 2003, and a substantive appeal was 
received in February 2004.

The January 2003 rating decision granted entitlement to 
service connection for low back strain, assigning a 
noncompensable disability rating; service connection for 
right shoulder strain, assigning a noncompensable disability 
rating; service connection for bilateral knee strain, 
assigning separate noncompensable disability ratings.  All 
ratings were assigned effective February 1, 2002.  Per a 
December 2003 rating decision, separate 10 percent disability 
ratings were assigned to the bilateral knee strain, effective 
February 1, 2002.  Although higher ratings were assigned to 
bilateral knee strain, these issues remain in appellate 
status, as the maximum schedular rating has not been assigned 
for each service-connected disability.  AB v. Brown, 6 Vet. 
App. 35 (1993).



FINDINGS OF FACT

1.  The veteran's service-connected low back strain is 
productive of normal range of motion, without limitation of 
forward flexion to 85 degrees or less, and no findings of 
muscle spasm, guarding, or localized tenderness; with no 
evidence of incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months.

2.  With regard to the right shoulder, the veteran does not 
have ankylosis of the scapulohumeral joint; malunion of the 
clavicle or scapula; or limitation of motion limited at the 
shoulder level or midway between the side or shoulder level.

3.  The veteran's left knee strain is manifested by x-ray 
findings of arthritis, but with objective findings of normal 
range of motion.  

4.  The veteran's right knee strain is manifested by x-ray 
findings of arthritis, but with objective findings of normal 
range of motion.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for low back strain 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5293 (effective 
through September 22, 2002), Diagnostic Codes 5285 - 5295 
(effective through September 25, 2003), Diagnostic Code 5293 
(effective from September 23, 2002 and reclassified to 5243 
effective September 26, 2003), Diagnostic Codes 5235 - 5243 
(effective September 26, 2003, including reclassification of 
Diagnostic codes 5285 - 5295).

2.  The criteria for a compensable rating for right shoulder 
strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Codes 5200, 5201, 5202, 5203 (2006).

3.  The criteria for entitlement to a disability rating in 
excess of 10 percent for left knee strain have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2006).

4.  The criteria for entitlement to a disability rating in 
excess of 10 percent for right knee strain have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in May 2002.  
The letter predated the January 2003 rating decision.  See 
id.  Moreover, since the issues in this case (entitlement to 
assignment of a higher initial rating) are downstream issues 
from that of service connection (for which the May 2002 VCAA 
letter was duly sent), another VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The May 2002 VCAA letter 
notified the veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. 
No. 1-2004 (Feb. 24, 2004).  The May 2002 letter has clearly 
advised the veteran of the evidence necessary to substantiate 
his claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Although the present 
appeal involves increased rating issues, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
         
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his initial claims of service connection and was 
also instructed to submit any evidence in his possession that 
pertains to his claims, however, there has been no notice of 
the types of evidence necessary to establish a disability 
rating or an effective date.  Despite the inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the veteran a letter in 
May 2002 in which it advised him of the evidence necessary to 
support his initial service connection claims.  Since the 
Board concludes below that the preponderance of the evidence 
is against entitlement to higher assignable ratings, any 
questions as to the appropriate effective date to be assigned 
are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA 
outpatient treatment records.  In his March 2003 notice of 
disagreement, the veteran identified two private medical 
providers, Dr. Stitch and Dr. Silva.  In September 2003, VA 
issued correspondence to the veteran requesting that he 
complete VA Form 21-4142, Authorization and Consent to 
Release Information, with regard to these identified 
providers.  The veteran did not respond to such 
correspondence, and did not complete the enclosed VA Form 21-
4142.  While VA has a duty to assist the veteran in the 
development of his claim, the veteran has a duty to cooperate 
with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
There is otherwise no indication of relevant, outstanding 
records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a VA 
examination performed in May 2002.  The examination report 
obtained is thorough and contains sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Low back strain

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion. 

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

A February 1982 service medical record reflects that the 
veteran was in an automobile accident and complained of pain 
in the thoracic back and chest.  The assessment was 
musculoskeletal pain.  In August 1993, the veteran complained 
of back pain in the lumbar region.  The assessment was acute 
muscle strain lumbar area.  A January 1998 service medical 
record reflects that the veteran aggravated his back, and the 
assessment was lower back muscle strain.  A March 2000 
service medical record reflects complaints of low back pain 
with occasional spasm subsequent to moving furniture.  The 
assessment was mechanical low back pain due to lifting heavy 
furniture.  A late March 2000 service medical record reflects 
complaints of mid thoracic back pain feeling much better, and 
the assessment was resolving mechanical thoracic back strain.  
A May 2000 service medical record reflects that the veteran 
reported 60 percent improvement in the back, and the 
assessment was resolving back.  An examination performed for 
retirement purposes in November 2001 reflects a diagnosis of 
chronic low back.

A May 2002 VA examination reflects the veteran's claim that 
his back began bothering him in the 1990s.  He reported 
stiffness, and seeking chiropractic treatment.  He denied 
taking any specific medications.  He denied being on light 
duty, and just tried to avoid any heavy lifting, bending, or 
running because of problems that might develop.  He 
complained on an intermittent basis, when it is cold or damp, 
of stiffness, fatigability, and lack of endurance in his 
back.  On physical examination, flexion of the low back was 
to 90 degrees, extension was to 40 degrees.  Right and 
lateral flexion was 30 degrees.  Rotation in either direction 
was to 40 degrees without any difficulty.  There was no 
decreased range of motion against resistance or repetitive 
motion.  There was no incoordination motion.  Thoracic spine 
flexion was forward to 90 degrees, extension backwards to 40 
degrees, and right and lateral flexion was to 40 degrees.  
Rotation in either direction was to 40 degrees without any 
difficulty.  There was no decreased range of motion against 
resistance or repetitive motion.  There was no incoordination 
of motion as well.  The assessment was low back strain.  An 
x-ray examination of the thoracic spine revealed no 
significant radiographic abnormality.  An x-ray examination 
of the lumbosacral spine reflected no degenerative disc 
disease and no spondylolysis or spondylolisthesis.

In October 2003, the veteran presented for routine VA 
outpatient treatment and had no new complaints or concerns.  
He complained of back pain in the thoracic region of the 
back.  He rated the pain as a 4 on a 10 point scale.  He 
reported occasional muscle back spasms every few months.  He 
denied the use of medication.  He reported some relief with 
chiropractor/acupuncture treatments.  The assessment was low 
grade chronic pain which he manages through 
chiropractic/acupuncture means.  The examiner noted that it 
was not limiting his functionality and he was not interested 
in receiving pain control medication or further evaluation.

The RO rated the veteran's disability under Diagnostic Code 
5295, pertaining to lumbosacral strain.  Under the new 
criteria, the veteran's disability would be rated under 
Diagnostic Code 5237, lumbosacral strain.  The Board also 
notes for the record that a separate noncompensable 
disability rating is in effect for thoracic strain rating 
pursuant to Diagnostic Code 5291 (limitation of motion of 
dorsal spine), however, such issue is not currently in 
appellate status.  

The Board first turns to the issue of rating the veteran's 
spine disability under the criteria for limitation of motion, 
in effect prior to September 26, 2003.  A 10 percent 
evaluation is not warranted as on objective examination, 
range of motion findings were normal.  In consideration of 
the rating criteria for lumbosacral strain, there were no 
objective findings or reports of pain on motion.  Thus, there 
is no finding of characteristic pain on motion to warrant a 
10 percent rating under Diagnostic Code 5295.  The Board has 
also considered the rating criteria for limitation of motion 
(Diagnostic Code 5292), however, as range of motion is 
normal, a 10 percent rating is not warranted for slight 
limitation of motion.  

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a compensable rating is also 
not warranted.  On examination in May 2002, range of motion 
testing, to include flexion, extension, lateral flexion, and 
rotation, was normal.  As evidenced in the May 2002 VA 
examination, although the veteran had subjectively complained 
of pain in the low back area, on objective testing of the 
lumbar spine, no pain was reproduced.  Thus, the objective 
medical evidence essentially reflects normal range of motion 
with no objective findings of pain on motion.  Moreover, 
although the October 2003 VA outpatient treatment record 
reflects subjective complaints of intermittent muscle spasms, 
occurring every few months, there have been no objective 
findings of spasm or radiating pain on examination.  
Moreover, the veteran complained of muscle spasm relating to 
his thoracic spine, not lumbar spine, the issue currently in 
appellate status.  In any event, in light of  the objective 
findings, the Board finds that the zero percent rating 
assigned is appropriate under the old and new criteria.  With 
regard to the new criteria, a 10 percent rating is not 
warranted, as range of motion testing does not reflect 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, nor are there 
objective findings of muscle spasm, guarding, or localized 
tenderness.  As such, based on the objective findings of 
record, the veteran's disability does not meet the criteria 
for a 10 percent disability rating.

The Board has also considered alternative diagnostic codes 
under the old criteria that potentially relate to impairment 
of the lumbar spine.  The Board finds, however, that a rating 
in excess of 10 percent is not warranted under any 
alternative provision.  For example, there is no medical 
evidence of ankylosis of the lumbar spine (Diagnostic Code 
5289), and no showing that the veteran has intervertebral 
disc syndrome (Diagnostic Code 5293).

The Board has considered the revised criteria (effective 
September 23, 2002) for rating intervertebral disc syndrome, 
however, again, the veteran does not have intervertebral disc 
syndrome so an alternative assessment under the new criteria 
is not warranted.  There have been no findings of spasms or 
neurological symptoms, and there were no neurologic findings 
on physical examination.  Nevertheless, assuming for the sake 
of argument that the veteran's current disability did involve 
radiculopathy and could be defined as intervertebral disc 
disease, there is no medical evidence of record to show that 
the veteran's symptoms are mild to warrant a 10 percent 
evaluation under former Diagnostic Code 5293.  With regard to 
the new criteria, there is no evidence that the veteran has 
had incapacitating episodes of at least 1 week but less than 
2 weeks.  At the May 2002 examination, the veteran reported 
avoiding heavy lifting, bending and running, however, did not 
report any incapacitating episodes.  At the October 2003 
examination, he specifically denied that his back limited his 
functionality and was not interested in pain medication or 
further evaluation.  As such, a disability rating in excess 
of 10 percent is not warranted under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon, supra.   The 
Board has taken into consideration the veteran's complaints 
of pain and stiffness, however, on objective examination and 
range of motion testing, no pain was produced.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected low back disability has resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation.  At the May 2002 VA examination, the veteran 
reported being unemployed, but it did not appear to be as a 
result of his low back disability.  In any event, October 
2003 VA outpatient records reflect employment with the Navy.  
The objective evidence does not reflect any hospitalizations 
due to his low back disability.  Accordingly, the Board finds 
that the impairment resulting from the veteran's lumbar spine 
disorder is appropriately compensated by the currently 
assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.

The Board notes for the record that a separate noncompensable 
disability rating is in effect for thoracic strain, however, 
such issue is not currently in appellate status.  However, as 
indicated above, the revision of the rating criteria included 
the decision to evaluate the lumbar and thoracic spines as a 
single entity.  The Board will therefore consider whether an 
evaluation of the veteran's lumbar and thoracic spine 
disabilities, as a whole, would result in a higher schedular 
rating.  In this regard, the Board finds that there is no 
evidence that the veteran's lumbar/thoracic spine disability 
has resulted in limitation of forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  As noted hereinabove, objective 
examination reflected normal range of motion for both the 
lumbar and thoracic spine.  Indeed, even in considering the 
veteran's subjective complaints of pain, such pain was not 
exhibited on range of motion testing.  Again, application of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 does not provide a basis 
for a compensable rating under the "new" rating criteria.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a compensable rating is not 
warranted for the veteran's service-connected low back strain 
disability.  Accordingly, the benefit sought on appeal is 
denied.

Right shoulder strain

Disabilities of the shoulder and arm are evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Codes 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.  Where arm limitation of motion is limited to 25 
degrees from the side, a 30 percent evaluation is assigned 
for the minor side, under Diagnostic Code 5201.  Limitation 
of motion midway between the side and shoulder level 
contemplates a 20 percent evaluation for the minor side, 
while limitation of motion at shoulder level contemplates a 
20 percent evaluation.

Under Diagnostic Code 5202, for impairment of the humerus, a 
20 percent rating is granted when there is malunion, with 
moderate deformity, for the minor arm; a 20 percent rating is 
also warranted when there is marked deformity of the minor 
arm.  Also under Diagnostic Code 5202, for recurrent 
dislocations of the major and minor arms at the 
scapulohumeral joint, a 20 percent rating is granted with 
infrequent episodes, and guarding of movement only at 
shoulder level; a 20 percent rating is also granted when 
there are frequent episodes and guarding of all arm movements 
for the minor arm.  A 40 percent rating is granted for 
fibrous union of the minor arm; a 50 percent rating is 
warranted for nonunion (false flail joint) of the minor arm 
and a 70 percent rating is warranted for loss of head of 
(flail shoulder) for the minor arm.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement and a 
20 percent rating is granted for nonunion with loose movement 
or for dislocation.

A May 1998 service medical record reflects complaints of 
right shoulder pain, and an assessment of trapezius 
strain/spasms.  An August 1998 service medical record 
reflects complaints of right shoulder pain, and an assessment 
of muscle strain.  A May 2000 service medical record reflects 
that the veteran reported 60 percent improvement of right 
shoulder symptoms.  The assessment was resolving right 
shoulder pain.  An examination performed for retirement 
purposes in November 2001 reflects a diagnosis of shoulder 
pain.

At the May 2002 VA examination, the veteran complained that 
the right and left shoulders began bothering him in 1993 or 
1994.  He was given Flexeril, but never had light duty.  He 
reported being able to function outside of work without any 
problems.  He reported occasional pain and stiffness, 
particularly in cold weather, as well as fatigability and 
lack of endurance.  He had not undergone physical therapy, 
and denied the use of braces.  On physical examination, range 
of motion of the right shoulder was 0 degrees horizontally to 
140 degrees in flexion without any difficulty.  There was no 
decreased range of motion against resistance or repetitive 
motion.  There was no incoordination of motion as well.  
Range of motion of the left shoulder was from 0 to 140 
degrees in forward and lateral flexion.  Internal and 
external rotation in either direction was performed without 
difficulty.  There was no decreased range of motion against 
resistance or with repetitive motion.  There was no 
incoordination of motion as well.  The diagnosis was right 
shoulder strain.  An x-ray examination of the shoulders and 
scapulae was no healed post fracture deformities identified; 
acromioclavicular joints and glenohumeral joints demonstrated 
no significant widening; borderline elevation of the left 
humeral head relative to the glenoid fossa may represent 
rotator cuff tear; very minimal productive change inferior 
left acromial margin; visualized clavicle, humeral head and 
ribs do not demonstrate healed post fracture deformities; no 
subluxation or dislocation evident on tangential views.  The 
examination was within normal limits.

VA outpatient treatment records do not reflect any complaints 
related to the right shoulder.

Initially, the Board notes that the veteran does not have 
ankylosis of the scapulohumeral joint.

Malunion or nonunion with or without loose movement of the 
clavicle or scapula has also not been demonstrated.  His 
subjective complaints are pain and stiffness.  

With regard to Diagnostic Code 5201, objective findings in 
May 2002 reflected normal range of motion, including flexion 
and rotation.  There was no decreased range of motion against 
resistance or with repetitive motion.  These objective 
medical findings do not reveal limitation of motion at the 
shoulder level, thus a higher rating is not warranted for the 
veteran's right shoulder strain.

The Board acknowledges the veteran's subjective complaints of 
right shoulder pain and stiffness, however, the objective 
medical findings made at the time of the VA examination do 
not reveal clinical objective pathology of functional loss 
due to pain, limitation of motion, weakness, etc., which 
would permit assignment of a higher evaluation under these 
criteria.  Specifically, loss of functioning arising from 
pain and weakness has not been shown to be or described to 
that akin to limitation of motion being limited midway 
between the side and shoulder level or at the shoulder level.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected right shoulder strain has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  In fact, it appears that the veteran has 
never been hospitalized for treatment for his service-
connected right shoulder disability.  Accordingly, the Board 
finds that the impairment resulting from the veteran's right 
shoulder strain is appropriately compensated by the currently 
assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.

As such, a compensable evaluation for right shoulder strain 
is not warranted.

Bilateral knees

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

A June 1990 service medical record reflects injury to the 
right and left knees a few months prior.  The assessment was 
old probable medial meniscus tear right knee and exacerbating 
pains.  

On VA examination in May 2002, the veteran reported that his 
knees began bothering him when he was in the service and 
towards the end of his time in service.  He reported that 
they ache from time to time.  They bother him particularly 
during prolonged standing, and he avoids running.  On 
physical examination, range of motion testing showed right 
knee flexion of 0 to 140 degrees without any difficulty.  
There was no decreased range of motion against resistance or 
repetitive motion.  There was no incoordination motion as 
well.  Left knee flexion was 0 to 140 degrees without any 
difficulty.  There was no decreased range of motion against 
resistance or repetitive motion.  There was no incoordination 
motion as well.  The knees were equal, symmetrical and 
normal.  He could take in terms of stability in varus/valgus 
in neutral and 30 degrees of flexion, there was no motion.  
Testing the anterior and cruciate ligaments using Lachman's 
test as well as the anterior and posterior drawer test, he 
did not have motion.  Testing the medial and lateral meniscus 
using McMurray's test, there was no pop, click, or pain heard 
either.  The diagnoses were right knee strain and left knee 
strain.  An x-ray examination revealed mild narrowing of both 
patellofemoral compartments; question bilateral 
chondromalacia patellae.  The knees were otherwise 
unremarkable.  There was no significant degenerative changes 
in the medial or lateral compartments.

At the October 2003 routine VA outpatient examination, he 
complained of right knee pain and bilateral ankle pain.  He 
complained of intermittent pain, rated as a 3 or 4 on a 10 
point scale, aggravated by walking with the "wrong shoes" 
that do not have proper arch support.  He denied any swelling 
or warmth.  The pain was alleviated slightly by acetaminophen 
and he was not interested in any other pain medications.  The 
assessment was low grade chronic pain.  The examiner noted 
that it was not limiting his functionality and he was not 
interested in receiving pain control medication or further 
evaluation.

The RO assigned separate 10 percent disability ratings to the 
veteran's bilateral knee strains under the provisions of 
38 C.F.R. § 5010, for arthritis substantiated by x-ray 
findings.  Thus, the veteran's disability will require rating 
under the limitation of motion criteria, Diagnostic Codes 
5260 and 5261.  

As detailed hereinabove, range of motion findings for both 
knees were normal with no difficulty.  The examiner 
specifically noted no decreased range of motion against 
resistance or repetitive motion, and no incoordination 
motion.  Thus, such objective findings do not support a 
compensable rating under the rating criteria for Diagnostic 
Codes 5260 and 5261.  

According to a recent General Counsel opinion, separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  
However, as discussed, in the present case range of motion 
findings are normal and there is no objective evidence that a 
compensable rating is warranted under the criteria of Codes 
5260 and 5261 for the knee.  As there are no findings of 
limitation of flexion and extension, separate ratings are not 
warranted per this regulation.

The Board has also given consideration to the possibility of 
assigning a separate evaluation for the veteran's service-
connected right knee disability under Diagnostic Codes 5003 
and 5257.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 
62 Fed. Reg. 63,604 (1997) [a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability]; VA O.G.C. 
Prec. Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 
(1998) [if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 
4.59].  See also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) [separate disabilities arising from a single disease 
entity are to be rated separately]; but see 38 C.F.R. § 4.14 
[the evaluation of the same disability under various 
diagnoses is to be avoided].  In this case, however, a 
compensable rating is not warranted under Diagnostic Code 
5257 with respect to the veteran's bilateral knee strains.  
Objective examination does not show instability or 
subluxation in the knees.  Thus, a compensable evaluation is 
not warranted under Diagnostic Code 5257.

The Board has also determined that there is no other 
diagnostic code which could provide a higher rating for the 
veteran's bilateral knee strains.  See Schafrath, 1 Vet. App. 
at 594.

Application of Diagnostic Code 5256 provides for a rating in 
excess of 10 percent, however, application of this code is 
inappropriate as there is no diagnosis of ankylosis of the 
knees.  Furthermore, the veteran may not be rated by analogy 
to this code as he does not suffer functional immobility of 
the knee.  Likewise, Diagnostic Codes 5258 and 5259 are 
inapplicable, as the clinical evidence does not show that 
cartilage has been removed or dislocated.  Objective 
examinations do not reflect locking or effusion.  

Diagnostic Codes 5262 and 5263 are inapplicable as there is 
no evidence of impairment of tibia or fibula of the leg, or 
genu recurvatum.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected bilateral knee strains have 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  In fact, it appears that the veteran has 
never been hospitalized for treatment for his service-
connected bilateral knee disability.  Accordingly, the Board 
finds that the impairment resulting from the veteran's knee 
disabilities is appropriately compensated by the currently 
assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that compensable ratings are not 
warranted for the veteran's service-connected bilateral knee 
strains.  Accordingly, the benefit sought on appeal is 
denied.


ORDER

Entitlement to the assignment of a compensable rating for low 
back strain is not warranted.  Entitlement to the assignment 
of a compensable rating for right shoulder strain is not 
warranted.  Entitlement to the assignment of a disability 
rating in excess of 10 percent for left knee strain is not 
warranted.  Entitlement to the assignment of a disability 
rating in excess of 10 percent for right knee strain is not 
warranted.  The appeal is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


